Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on June 15, 2021.
Claims 1-21 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statements filed June 15, 2021 and October 13, 2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,068,849. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims all recite the same allowable subject matter of generating one or more recommendations for policies extendable to a workforce of the employer, wherein the policies correspond to employee quality of life, and wherein the one or more recommendations are generated using the machine learning algorithm.  The only difference between the independent claims are in updating the machine learning algorithm (instant application) vs. training the machine learning algorithm (US Pat. 11,068,849).

Conclusion
With respect to 101, “updating the machine learning algorithm, wherein the machine learning algorithm is updated using the selection and historical paid time off benefit usage data corresponding to workforce option selections from the workforce options over time; and generating one or more recommendations for policies extendable to a workforce of the employer, wherein the policies correspond to employee quality of life, and wherein the one or more recommendations are generated using the machine learning algorithm”, this limitation renders the claims patent eligible as they recite a practical application of the judicial exception.  Further, this limitation is also novel and therefore renders the claims significantly more than the abstract idea.
With respect to the prior art of record, the following references are noteworthy:
Hatch (US Pat. No. 10,108,933) discloses obtaining a request to repurpose an amount of a paid time off benefit for a monetary purpose (C4; L56-61: employer receives a request to trade leave time to purchase items from merchants), wherein the paid time off benefit is represented using a temporal metric, (C5; L13-15: time to value conversion) and wherein the request is associated with an employee having a corresponding employer; (C1; L32-38: leave time accrued by employee from an employer) determining a pay rate of the employee, wherein the pay rate is defined by the corresponding employer; (C2; L53: wage rate)  calculating a monetary value of the amount of the paid time off benefit, wherein the monetary value is calculated based on the pay rate; (C3; L22-29: converts leave time with an employer to a related value; C5; L1-6) repurposing the amount of the paid time off benefit for the monetary purpose, wherein the amount of the paid time off benefit is repurposed according to the monetary value of the amount of the paid time off, (C5; L1-6) and updating a system of the employer to indicate a new amount of the paid time off benefit available to the employee. (C5; L43-47: system transmits a request to decrease the employee’s leave time by the traded amount.)
Graves (“Ask an HR Expert: Can We Allow Employees to Donate PTO to Co-Workers Who Have Had Family Emergencies?” SHRM. October 27, 2017) discloses a PTO donation bank and process for tracking the time off (para. 4) and adjusting the donation based on the respective pay rates of the donator and the recipient. (para. 6).
SHRM (Paid Time Off: What is a vacation or PTO buy/sell plan through a cafeteria plan and why offer it?. SHRM. February 17, 2016) discloses a plan that allows employees to purchase additional paid time off (para. 1).
Vo et al. (U.S. Pub. No. 2016/0078408): Relevant citations: [0006]: value of paid time off as currency; [0010]: determining exchange value based on payroll information; [0011]: generate a physical voucher (i.e., a gift card) for the value; [0022]: exchange rate based on unit of time worked and currency value of the paid time off.
Marzullo, Dan (What Does Paid Time Off Cost the Employer? Workest. Feb. 20, 2019) teaches the popularity and costs associated with PTO policies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629